DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connell et al. (US 2016/0074029 A1).
Claim 1. O’Connell et al. disclose a surgical instrument, comprising: an elongate body (blade 14 and body 12); opposed projections (feet 172 and 174) extending laterally from a distal portion of the elongate body that are configured to at least partially surround a shank of an implantable anchor (anchor 15) at a position distal of a proximal head of the anchor such that a longitudinal axis (longitudinal axis of blade 14) of the elongate body is laterally offset from a longitudinal axis of the anchor; and a lock (locking shaft 200) configured to cause exertion of a drag force on the head of the anchor to couple the instrument to the anchor (see para. 0221); wherein a proximal portion (body 12) of the elongate body is configured to receive a retractor assembly including a plurality of tissue manipulating implements and selectively lock the retractor assembly at any of a plurality of positions along a length of the proximal portion of the elongate body (Figs. 1-15).  
Claim 2. O’Connell et al. disclose wherein the lock is configured to translate relative to the elongate body (see para. 0221) (Figs. 1-15).  
Claim 3. O’Connell et al. disclose a biasing element (setscrew 202) disposed within a lumen of the elongate body and configured to urge the lock into contact with the anchor head to exert the drag force on the anchor (see para. 0221) (Figs. 1-15).  
Claim 4. O’Connell et al. disclose a locking screw (setscrew 202) disposed within a lumen (recess 210) of the elongate body and configured to move the lock between an uncoupled position where the drag force is not exerted on the anchor and a coupled position where the drag force is exerted on the head of the anchor (see para. 0221) (Figs. 1-15).  
Claim 8. O’Connell et al. disclose wherein the proximal portion of the elongate body includes a ratchet (rack 24) configured to interface with a pawl (pawl 40) coupled to the retractor assembly to selectively lock the retractor assembly at a plurality of positions along the proximal portion of the elongate body (Figs. 1-15).  
Claim 9. O’Connell et al. disclose wherein the plurality of tissue manipulating implements (blades 16 and 20) can be translated laterally relative to the longitudinal axis of the elongate body (Figs. 1-15).  
Claim 10. O’Connell et al. disclose wherein the plurality of tissue manipulating implements (blades 16 and 20) can be pivoted about an axis that is transverse to the longitudinal axis of the elongate body (Figs. 1-15).
Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connell et al. (US 2016/0074029 A1).  This interpretation of O’Connell et al. will provide the basis for the 35 U.S.C. 103 Rejection of claim 6 below.
Claim 1. O’Connell et al. disclose a surgical instrument, comprising: an elongate body (body 12 and blade 14 not including pivot arm 168); opposed projections (see Fig. 11 inset) extending laterally from a distal portion of the elongate body that are configured to at least partially surround a shank of an implantable anchor (anchor 15) at a position distal of a proximal head of the anchor such that a longitudinal axis (longitudinal axis of blade 14) of the elongate body is laterally offset from a longitudinal axis of the anchor; and a lock (locking shaft 200 and pivot arm 168) configured to cause exertion of a drag force on the head of the anchor to couple the instrument to the anchor (see para. 0221); wherein a proximal portion (body 12) of the elongate body is configured to receive a retractor assembly including a plurality of tissue manipulating implements and selectively lock the retractor assembly at any of a plurality of positions along a length of the proximal portion of the elongate body (Figs. 1-15).  


[AltContent: textbox (Projection)][AltContent: textbox (Projection)]







Claim 2. O’Connell et al. disclose wherein the lock is configured to translate relative to the elongate body (locking shaft 200 translates – see para. 0221) (Figs. 1-15).  
Claim 5. O’Connell et al. disclose wherein the lock includes a laterally-extending ring-shaped projection (pivot foot 174) at a distal end thereof that contacts the anchor head while maintaining access to a drive feature formed on a proximal end of the anchor head (Figs. 1-15).  
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seex (US 2012/0232350 A1).
Claim 1. Seex discloses a surgical instrument, comprising: an elongate body (blade 140); opposed projections (profile parts 155 and 156) extending laterally from a distal portion of the elongate body that are configured to at least partially surround a shank of an implantable anchor (see anchor screw 22 in Fig. 3) at a position distal of a proximal head of the anchor such that a longitudinal axis (longitudinal axis of blade 140) of the elongate body is laterally offset from a longitudinal axis of the anchor; and a lock (thread 141) configured to cause exertion of a drag force on the head of the anchor to couple the instrument to the anchor (see paras. 0093-0094; see also para. 0079 and Fig. 3); wherein a proximal portion (upper component 145) of the elongate body is configured to receive a retractor assembly including a plurality of tissue manipulating implements and selectively lock the retractor assembly at any of a plurality of positions along a length of the proximal portion of the elongate body (see para. 0093) (Figs. 17-21).  
Claim 7. Seex discloses wherein the proximal portion of the elongate body includes a plurality of holes (openings 144) formed therein that are configured to receive a locking pin of the retractor assembly to selectively lock the retractor assembly at any of a plurality of positions along the length of the proximal portion of the elongate body (see para. 0093) (Figs. 17-21).  Note that openings 144 are capable of receiving a locking pin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (US 2016/0074029 A1) in view of Young et al. (US 2007/0270869 A1) and Peukert et al. (US 2011/0196426 A1).
O’Connell et al. fail to disclose wherein the lock further includes a ring-shaped driver guide pivotally coupled thereto (claim 6).  
Young et al. teach a surgical instrument, comprising: an elongate body (member 26); a projection (projection 50) extending from the elongate body; a lock (member 28) configured to couple the instrument to an implantable anchor (bone anchor 22); and a ring-shaped driver guide (sleeve 60) coupled to the lock (see para. 0024) (Figs. 2A-6).  The driver guide guides a driver (rotatable member 68) into the desired position (see para. 0033).
	Peukert et al. teach a surgical instrument, comprising: a guide (guide member 700) connected to the instrument by a linkage (linkage 375) such that the guide is pivotally coupled to the instrument (see paras. 0073-0074 and claim 7) (Figs. 15-17).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the instrument of O’Connell et al. such that the lock further includes a ring-shaped driver guide coupled thereto (claim 6), as suggested by Young et al., wherein the coupling is a pivotal coupling (claim 6), as suggested by Peukert et al., as the driver guide would help guide a driver into the desired position and the pivotal coupling would enable the driver guide to be pivoted into a position such that it does not block the surgeons view when not in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773